Citation Nr: 1818038	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-13 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In May 2016, the Veteran presented testimony during a travel board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.


FINDING OF FACT

Hypertension was not shown in service, is not causally or etiologically related to service, and was not caused by or permanently worsened in severity by a service-connected psychiatric disability.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service nor is it proximately due to, aggravated by, or the result of a service-connected psychiatric disability.  38 U.S.C. §§ 1110, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran primary contention is that hypertension is secondary to his service-connected psychiatric disability.

Service connection may be established on such a secondary basis when a disability is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing secondary service connection requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310). 

Here, VA treatment records spanning December 1991 to January 2017 clearly reflect the Veteran's history of hypertension and treatment.  However, these records are absent of a relationship between hypertension and his psychiatric disability.  The additional evidence of record, including private treatment records, similarly fail to establish such a link.

Instead, the only evidence addressing a nexus between hypertension and the Veteran's psychiatric disability is his May 2016 testimony.  However, he lacks the medical training and expertise to provide a competent opinion regarding the etiology of hypertension.  Thus, the Board has weighed his statements against the medical evidence which is completely absent of a medical nexus between hypertension and a psychiatric disability.  Thus, the appeal is denied on a secondary theory of entitlement.

Although the Veteran has not asserted it, the Board has reviewed the file to determine whether direct service-connection is warranted.  38 C.F.R. § 3.303(d); Shedden v. Principi, 381 F.3d 1163 (2004).  However, service treatment records (STRs) are entirely devoid complaints of, treatment for, or a diagnosis of hypertension or any symptoms reasonably attributed to hypertension.  At no time has he contended such an in-service incurrence and STRs show normal blood pressure readings on entrance to service and at separation from service.  Presumptive service connection is also not for application in this case, as the evidence does not establish that hypertension arose within one year of service discharge. 

Based on the foregoing, the preponderance of the evidence is against the claim such that the benefit-of-the-doubt rule is not applicable.  Thus, the appeal is denied.

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for hypertension is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


